UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CHRISTIAN FELLOWSHIP CENTERS
OF NEW YORK, INC.,

Plaintiff,

-against- Civil Case No.: 8:19-cV-00191
LEK/DJS

VILLAGE OF CANTON, a NeW York
municipal corporation,

Defendant.

 

NOTICE OF APPEARANCE
TO the Clerk cf this court and all parties cf record:

Please enter my appearance as counsel in this case for:

Defend,ant VILLAGE OF CANTON, NeW Ycrk
l certify that l am admitted tc practice in this Court.

DATED: February 21, 2019

Z`
Gre§é 0 Mumber 506443
Att eys for Defendant
JOHNSON & LAWS, LLC
648 Plank Road, Suite 204
Cliftcn Park, NeW Ycrk 12065
Tel: 518-490-6428
FaX: 518-616-0676

Ernail: gtj@johnsonlawsllc.com

TO:

Jchn K. C011ins, Esq.

Bar NO. 515929

Silver, Ccllins LaW Firrn

44 Court Street

Canton, NeW York 13 617

Tel: 315-386-8506

FaX: 315-386-8507

Email: ic011ins@silveratt0rnevs.ccrn

John W. Mauck, Esq.

Scrin A. Leahu, Esq.

MAUCK & BAKER, LLC

One N. LaSalle Street, Suite 600

Chicago, lllincis 60602

Tel: 312-726-1243

FaX: 866-619-8661

Ernail: imauck@rnauckbaker.corn
sleahu@mauckbaker.com

